Earl Warren: Mr. Shilensky, you may proceed.
Morris Shilensky: Please. I've had the exceptional opportunity to being able to prepare my argument as an answer to the Court's questions which were opposed during yesterday's session. I will proceed through it rather rapidly because I'd like to leave sometime for further questions by the Court after my prepared presentation. Before proceeding, however, to answer the several questions, I would like to point out that there's been a tremendous narrowing of the issue on this appeal. Originally, it was argued by the Solicitor as he did in his brief that the grand jury is a powerful secret largely uncontrolled body whose indictment is not reviewable by the courts. This was based in part on Judge Hand's statement of 1910, that the grand jury was an irresponsible utterance of the community at large. But now, Judge Hand, in the opinion below and my adversaries, had recognized that on a proper showing, such as that the indictments based on new evidence or an indictment which is based on so-called the aggravated hearsay like a police officer testifying that someone told him that the indictee was the murderer, and those cases, the courts must set aside the indictment. In other words, the grand jury is like all other agencies, judicial and otherwise, provided for under the Constitution and they are governed by rules and it is not in an artistic body, thus, if a grand jury's indictment --
Felix Frankfurter: You mean they're responsible not artistic. Those are very different concepts. And Judge Hand, you -- you mean the word irresponsible and maybe not artistic.
Morris Shilensky: No. I -- I didn't say that. I say that he didn't mean that because as he later said --
Felix Frankfurter: But he didn't mean it when he first said it.
Morris Shilensky: Well, he --
Felix Frankfurter: Never mind that --
Morris Shilensky: -- he regard --
Felix Frankfurter: -- we can't go to his mind but he has the way of using words that precedes. When he said irresponsible, he meant that that is for the grand jury. It's a very different thing (Inaudible) and from the cabinet officer whose under particularly by a statute.
Morris Shilensky: I agree with that. If the grand jury's indictment is presumed to be a finding of probable cause, it is at least not conclusive as the Solicitor per se. Now, we then proceed to the question as to what showing a defendant must make in order to invoke the supervision of the courts. That leads me to Mr. Justice Reed's question as to whether we ask for the grand jury minutes during the trial, we did. At page 135 of Volume 1, at that time, the agent (Inaudible) was on the stand. He was the one agent who was in a position to testify to something which wasn't hearsay because he talked to the defendant in 1939. But he wasn't called before the grand jury and we didn't know it at the time of the trial. And we said to the Court, look at the minutes, grand jury minutes and the Court during the recess said, after recess, I advice you that I have read the grand jury minutes and I state to you that I find no contradiction on the grand jury minutes with anything that this witness has said, no suggestion that the witness had not testified before the grand jury. The judge merely said, I read the minutes and there's no contradiction somewhat cue. Our counsel said, defendant's counsel said, "I offer to prove, Your Honor, that this witness was not before the grand jury and the courts that I declined to accept the offer because I think it's immaterial." And then counsel had ought to say, "I made a motion before I may explain to Your Honor in this case from inspection of the grand jury minutes on the ground that there was no competent evidence before this grand jury." The Court said, "Was the motion decided?" "Yes, I was refused the grand jury minutes." Then your record is protected. Counsel persists that I expect to show during the course of this trial that there was no competent evidence before the grand jury from which this indictment is based. And the Court said, "You have offered to do that, but I shall decline to accept the offer of proof, because it is not an issue before this jury, whether or not, the indictment was based on competent evidence before the grand jury." Your motion which was denied summons the law on that as far as I'm concerned and your record is protected. Even then, of course, we didn't know that the witness of that testified before the grand jury. Later, and we profess further, the Government conceded that that witness, the one agent who had interviewed the defendant had not testified before the grand jury. Now, we moved at every stage of the case and every opportunity we have to urge that the grand jury have acted without legal basis but to no avail, and as Judge Hand said, at 153 of the record, the defendant had done all he could to raise the point.
Earl Warren: Well, Mr. Shilensky, I understood your associate yesterday to say that to admit that the motion that you made was inadequate, the motion to quash the indictment because he merely said, because I am innocent, there could not have been competent evidence before this grand jury and I -- I thought that Mr. Frank --
Morris Shilensky: At the time the motion --
Earl Warren: -- admitted that -- that was not an adequate motion.
Morris Shilensky: At the time the motion was made before trial, Your Honor, there was nothing in the record, because we didn't have the grand jury minutes to show whether or not the grand jury had any testimony. At -- simultaneously, with that motion, the defendant asked for the grand jury minutes. Now, later at the trial, I think there were six occasions, Your Honor, drops by when the motion was made, both during and after the trial, when it was known who the witnesses before the grand jury were.
Earl Warren: But I was talking about what happened --
Morris Shilensky: Yes.
Earl Warren: -- before.
Morris Shilensky: Before the trial, before the trial, the affidavit could not say what the grand jury it had because the defendant had no way of knowing.
Hugo L. Black: You're not intending, are you that this issue is a valid issue, it's one to be tried by the jury which determines the guilt for innocent.
Morris Shilensky: No, I would say it's one by the Court, Your Honor. I would say it should be determined by the Court and not by the jury. The Court could have cause -- maybe the motions were made to the Court to dismiss the indictment --
Felix Frankfurter: And you --
Morris Shilensky: -- not to the jury.
Felix Frankfurter: -- and you're not saying their reputation was fair enough or the inspection of grand jury minutes were denied.
Morris Shilensky: Well, I think that would be a very narrow question, Your Honors, because you have permitted us to come up on the broader question. I say this that if -- and I'd like to refer for a moment to the Second Circuit decisions. We say this, that either we are given the minutes or we are not punished for not having them, now, the Second Circuit in United States against (Inaudible) and just --
Felix Frankfurter: I don't -- that is in the -- that problem, it doesn't exclude the alternative from the situation or you're not entitled to the minute and you're never entitled to raise the question if you can --
Morris Shilensky: Yes.
Felix Frankfurter: -- in ways in which other litigants can raise a question which has a very – very limited scope.
Morris Shilensky: Yes. Well we can't say here, we can't say here that Your Honors could reverse merely because we didn't get the minutes. So, I think that's direct answer to your question.And we would not ask you to reverse merely because --
Felix Frankfurter: Not only that but there is the policy which this Court has recognized against giving minutes and I hope --
Morris Shilensky: Your Honor --
Felix Frankfurter: -- that the information will never arise that we would have in the federal courts the situation in New York state courts.
Morris Shilensky: May I say this Your Honors, that I don't think that your decision so far have gone that the defendant is not entitled to minutes after he has been presented to the Court, after he's been apprehended. And the case has won on the way or practically over and he raises a point timely. I don't think -- I don't think Your Honors have gone so far as to say that the secrecy must prevail at that stage.
Felix Frankfurter: We have indicated that clearly, radically that disclosure of grand jury minutes is not part of the federal criminal practice --
Morris Shilensky: You have done --
Felix Frankfurter: -- or by the state rule often by statute.
Morris Shilensky: I -- That is correct.
Felix Frankfurter: (Voice Overlap) the New York Criminal Administration of Criminal Justice and the New York state court has something that everybody has a good care about criminal justice would recognize.
Stanley Reed: Well I -- I'm not in the -- the impression that you say you don't allege error because the grand jury minutes were refused.
Morris Shilensky: And the --
Stanley Reed: But you do -- then do you allege error because no proper evidence was before the grand jury?
Morris Shilensky: Yes.
Stanley Reed: And how -- how do you prove that no proper evidence have done.
Morris Shilensky: Well, Your Honor, we prove the no proper evidence suggest this way. We have shown affirmatively what was before the grand jury.
Stanley Reed: You mean of what witnesses.
Morris Shilensky: Yes, the three witnesses. We have indulged in the presumption.
Stanley Reed: How -- how do you know all the witnesses were before the Court.
Morris Shilensky: We wouldn't know that, as a matter of fact, but we say this Your Honor, that where we are denied the minutes by the --
Stanley Reed: Where they should?
Morris Shilensky: -- agency which has the minutes and can come forward and say -- ah, but there is one fourth witness and tell us who the fourth witness, tell the Court. I'll come to that, Your Honor, because I have some just a little to say on that in proper order, if I may.
Felix Frankfurter: But is that unnecessary modes of leaving that because you've got all the -- all the knowledge you have and to establish to your point, you have a party Mr. Shilensky?
Morris Shilensky: No, Your Honor but --
Felix Frankfurter: When it comes to deprivation of citizenship or denaturalization, this Court has said, the man might have acquired their citizenship as illegal as possible but unless the Government of the United States comes up to a certain status and approved, they don't think about their case. Now, the nature of the grand jury is such that to undermine its rules puts upon an accuse the verdict which he'd be governed to the State if he doesn't sustain it.
Morris Shilensky: Your Honors, there surely comes a time when a defendant has laid out a case which calls the Court to review what the grand jury has done. I think this Court has so held.
Felix Frankfurter: Where as --
Morris Shilensky: Now, whether we have gone --
Felix Frankfurter: Where (Inaudible) --
Morris Shilensky: I think in a whole case, Your Honor, insofar as it said that the absence of a showing that there was no competent evidence entitles the indictment to be upheld.
Felix Frankfurter: Did the whole case say that?
Morris Shilensky: Your Honor, that is a fair holding because what they said in the whole case was that they would not set it aside because of the improper testimony which went in along with the competent testimony.
Felix Frankfurter: Yes, but Justice Holmes is very careful to say if at all.
Morris Shilensky: He could say that.
Felix Frankfurter: Being a careful judge, he limited the decision to what was enforced.
Morris Shilensky: I -- I think he --
Felix Frankfurter: But he gathered himself by the hypothesis -- hypothesis of the circuit.
Morris Shilensky: I think he did that.
Felix Frankfurter: All right.
Morris Shilensky: Now, the question then, I proceed to is did this defendant do as Hand says, everything he could possibly do, to invoke the aid of the Court. Now, he said that we find that it's impossible to escape the conclusion that there, meaning the witnesses computations must have been based on hearsay. Judge Frank in his concurring opinion says, "Here we have a grand jury returning an indictment on the basis of evidence which, over the objection of the defendant, could properly -- could not properly be received at the trial." Now, we are asked to assume, as I said before, and I don't think we have to but we can safely to go along with it, that the three witnesses who testified before the grand jury, testified precisely as they did at the trial, no more, no less, that's when we're asked to do. Now, in that respect, I think my adversary has led himself down the golden path, because he swore in some of the questions from the Court. A directional arrow to a bed of roses. He left the impression, and I'm sure it wasn't delivered that the agents here say, in this case, was almost the shuffle kind. The witness who reports what he saw in books, records, and the like and that the testimony was of that nature before the great --before the trial court and therefore, before the grand jury. Now, it wasn't anything of the kind and we'll take briefly each of the three witnesses. So, merely at the trial made a calculation on a tax return supply and he said, "If you assume as income of Mr. and Mrs. Costello that that was joined (Inaudible), the money they spent to get what the -- to show they earned but you put in the incomes figure the money they spent or invested and then you calculate the tax, you come to X thousands of dollars that they owe the Government. That's all that was assumed here. And that's not shuffled or anything of a kind, so that's the very testimony with calculation almost then.
Stanley Reed: But -- but there was other evidence --
Morris Shilensky: No, I think there are three witnesses, Your Honor.
Stanley Reed: No -- no.
Morris Shilensky: This witness -- this witness.
Stanley Reed: But on -- on that first witness.
Morris Shilensky: That's right and now the next witness.
Stanley Reed: But -- but before you read --
Morris Shilensky: Yes.
Stanley Reed: He was testifying as to the result from an income tax standpoint that would arise if other evidence which is produced by witnesses who can testify in regard to the purchasing were correct.
Morris Shilensky: He would be -- be clear for it. He said if you assume that its income, this is the tax.
Stanley Reed: I know, but there was other evidence of that.
Morris Shilensky: Yes -- yes, parts of the trial.
Hugo L. Black: May I ask --
Morris Shilensky: But he didn't testify, he asked --But he didn't even say -- he didn't even say, if you assume the witness' testimony is correct, this were the tax. He said, if you assume that the income was equal to their expenditure of this with the tax, truly, mathematical calculation by an expert, well, who'll argue with myself and my tax return and -- and there would be many -- other people do the same thing.
Hugo L. Black: May I ask you assuming that this was all that you say within your definition. Are you invoking a constitutional rule or rules made by the Court that you provide for the capacity over the trial of cases?
Morris Shilensky: Your Honor, I would it all, I think it approaches the constitutional thing. It surely -- it surely comes within the jurisdiction of this Court in supervisory powers.
Hugo L. Black: Now, if assuming then that there that I'm -- at this time, I, by no means sure that your constitutional point is so strong. Assuming that if it's -- you're invoking an application of a rule in those statutes, do you claim that there has been up to this date a rule established to that character which is controlling in the federal court.
Morris Shilensky: Yes, Your Honor, if by this Court --
Hugo L. Black: Yes.
Morris Shilensky: I wouldn't say by this Court except to the extent inferred than there is the reservation in the whole case --
Hugo L. Black: Well the whole case --
Morris Shilensky: -- except to that extent, Your Honor, I would say --
Hugo L. Black: -- the whole case cited within to the belief that this Court is fair with acting on with the assumption the grand jury that best perform its function if after its indictment will return, it was led alone, I would think. But assuming now that there has been no rule, do you -- are you reserving time to argue it that which would have to come and I would say, the policy, is it good or bad? And if so, why?
Morris Shilensky: Yes. Very briefly done, Your Honor, because of the limit of this. Now, may I finish with these three witnesses briefly? Now, Murphy testified that he wrote to the banks and they replied that they had no accounts with the -- these dollars. Hearsay, if there had a law, so to say, letters to and from people think that was a point of any importance, it would have been objected there at the trial. The fact that we didn't object to it at the trial doesn't make any less hearsay. And then he went on to testify for three things, that he checked the records and there were no gift tax returns, that he checked real estate land records and filed no real estate acceptance on the exceptions, and that there were no inheritances. Nobody said there were any of those three things. There was no contention to that and so little effect with that negative testimony he have that Judge Hand and Judge Frank didn't even think of worthwhile mentioning this when they put all of the testimony into the category of hearsay testimony.
Earl Warren: Well if they haven't introduced testimony of that kind, don't you believe he would have argued that -- that the man might have had some bank accounts that even if weren't showed, he might have had some inheritances, might have had some land deals and so forth that they have it (Voice Overlap)
Morris Shilensky: I don't think we could have argue with Your Honors opinion on the Holland case.
Earl Warren: Do they have in many others' cases?
Morris Shilensky: In the Holland case, I -- I think we wouldn't have been foreclosed because you said there that the Government has to follow down leads given by the defendant and exclude with which they reasonably can, only if they reasonably can do it and exclude the possibility or the likelihood that the funds spent came from those sources. Now, if there is no lead given by the defendant, there's no necessity on the part of the Government to exclude land inheritance and other things no suggestion on the case.In any event, Judge Hand studied this point because the decision was based on that thought so little of this evidence that he didn't even mentioned it. And it was very insignificant at the trial, it wasn't contested, it wasn't assumed in the cases. Now (Inaudible) was a special -- special agent.
Felix Frankfurter: Well, I hope your answer was the answer which make it an adverse judgment on the Government that it is careful on its own accountancy that it doesn't charge anybody with tax evasion when it might have a good answer.
Morris Shilensky: I don't hold it against them that they did that, Your Honor, but I say that that kind of testimony, even in its negative character if it could be classified as not hearsay adds nothing to the basis for the indictment. They might have testified to other facts which had no bearing on the crime. They might have had in a rebuttal case. But the affirmative crime, the affirmative evidence it required didn't involve establishing that he didn't receive any inheritance, no such testimony. Now (Inaudible) was a special -- special agent. He was charged and this is the policy question, he was charged under the law with making a recommendation of indictment, that's his job, and he is the witness who goes before the grand jury and testifies as to one. Let's assume again that his testimony is the same at the trial. He doesn't testify that he went to books and records at the trial and found (Inaudible) bills and other bills. He doesn't testified at all. He says, "I made up a chart. I listened to the witnesses in Court and I looked at the exhibits which were introduced in Court, and I just jotted them down. I added them up, I subtract the certain things, I multiplied and I did other things and here's the end result." Now clearly, if that testimony would have been adduced without the supporting witnesses, Your Honors would have treated it as you did in the Holland -- as you said you would in the Holland case, when you said that these charts may go before a jury with very strict instructions by the Court that they don't acquire an existence of their own, independent of the evidence which gives rise to them. They were charts. Some reasons of what the witnesses have testified to, not the expert witnesses recollection or recalling or copying out of what he sort in multitudes of records which might be some extension of the shuffle thing. That was not these witnesses --
Felix Frankfurter: What were these common result? What were they shown and --
Morris Shilensky: It's -- all testimony too Your Honor.
Felix Frankfurter: Pardon me?
Morris Shilensky: All testimony too and --
Felix Frankfurter: Those charts -- chart don't summarize all the opinions.
Morris Shilensky: Yes, they did. They did, Your Honor.
Felix Frankfurter: But what kind of all that?
Morris Shilensky: I'll give you a kind. A barber testified -- a barber testified at the trial that Mr. Costello came in everyday for a shave, came in once a week, I think, for a haircut, and so and so often for a manicure. And then he said, I don't remember just what it was but my prices were $1.25 shave and haircuts such and such a period and then he made the calculation and he said, therefore, it must be X --
Felix Frankfurter: And what was --
Morris Shilensky: -- hundreds of dollars a year.
Felix Frankfurter: -- what was the item, the total item of the barber.
Morris Shilensky: The total items of that type of testimony, Your Honor, was $23,000, that the barber recalled.
Felix Frankfurter: But the barber --
Morris Shilensky: Oh, I don't remember a figure but my associate would know.
Felix Frankfurter: Were they brokers figures?
Morris Shilensky: There were some brokers figures but there was $23,000, Your Honor, of Mr. Costello spending which didn't have a shred of record. Nothing.
Felix Frankfurter: And what was -- and what was the amount of evasion?
Morris Shilensky: The amount of evasion that you include, if you include Mrs. Costello's, now I'll get to that because that's $105,000 that the total amount they prove in the four years was $300,000 and some more thousand dollars of expenditure.
Felix Frankfurter: And --
Morris Shilensky: But much was reported in the tax return.
Felix Frankfurter: So that the $300,000 of the amount that were involved, how much depended upon the barber and etcetera, etcetera.
Morris Shilensky: A very substantial portion.
Felix Frankfurter: On what is -- what in amount figures.
Morris Shilensky: I'll have the figure in a moment, Your Honor, because I didn't make the calculation that way but I'd like to say this that it was well over a theory of the total for the four years.
Felix Frankfurter: You then would say that the – that the items that related to the brokers account and recognizes like (Inaudible) Well, date that they had before they came to the trial?
Morris Shilensky: No, I'd say not.
Felix Frankfurter: And therefore --
Morris Shilensky: I'd say -- before -- they had before they came to trial.
Felix Frankfurter: Yes.
Morris Shilensky: Oh, yes in preparation for the trial, they undoubtedly had choice.
Felix Frankfurter: Way back and able --
Morris Shilensky: No, not way back. Not way back because --
Felix Frankfurter: And isn't it fair to say that they had it when they want before the grand jury.
Morris Shilensky: No, I think it's unfair to say that.
Felix Frankfurter: That's right.
Morris Shilensky: Yes, one of these reasons, that when they went in for an indictment, when they went in for an indictment, Your Honor, they came out with the indictment -- I see my time's up.
Earl Warren: You may answer Mr. Shilensky.
Morris Shilensky: The -- when they came out with the indictment, it was the 14th of March, the day before the statute of limitation were in. And it's true the one witness testified they've been working on it for months, but they continued working on it afterwards and the figures of the trial differed widely from the figures of the indictment. And -- and therefore, I say, that there was much between the date of the indictment and the (Inaudible)
Felix Frankfurter: Everybody knows that you were done with the case until they go to the Court. And I'd have to dislodge myself as my theory not to know that pleadings like that is (Inaudible) for months before they go to the grand jury.
Morris Shilensky: Well, may I say a concluding sentence.
Earl Warren: You may -- you may take three minutes to summarize it well.
Morris Shilensky: There's one other item and then just one sentence of course. The expenditures of Mrs.Costello were $105,000. There was no record connection between Mrs. Costello and Mr. Costello.Her expenditures were charged disavowed, he gave her the money without any records to show that. But there was testimony at the trial of witnesses, the lawyer and a couple of other people of the Court whose testimony, the Government argued, entitled the jury to tie in that $105,000 to Mr. Costello. That couldn't be before the grand jury. It would be impossible. Now, the concluding part is this, Your Honors. If you had any misgivings about accepting Judge Hand's finding that there was only hearsay, the grand jury minutes, I suggest, should be ordered and filed in this Court so it could be printed and become a part of this record, and then we could see whether it is as Judge Hand found for a hearsay. Now, whether it's competent to support the indictment or as you did in the Remmer case and on another occasions, you send it back to the Court and say, "Look at these minutes. Report Are these minutes hearsay?" Or is it of such great value of evidence that we were not going to disturb it, as of -- stands down. This case stands for the principle that hearsay evidence by agents who are charged with seeking an indictment, it's their duty, unsupported by any facts, may support an indictment and the constitutional provision for an indictment is no protection at all.